Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7 are pending and under current examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). These include:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based
on the content of the disclosure

All of the Wands factors have been considered with regard to the instant claims,
as discussed below:

(A) The breadth of the claims/(B) The nature of the invention:
The claims are directed towards a substance for among other things alleviating cancer-related symptoms and aiding in detoxification comprising at least one cannabinoid and pearl powder.  Each dependent claim embraces a composition comprising the cannabinoid, the pearl powder, and one more substance, specifically an emulsifying agent, cetearyl alcohol, lanolin, silicone oil, water, or hydrogen peroxide.  The scope of the phrase “alleviating cancer-related symptoms” and the scope of the phrase “aiding in detoxification” are enormous.  Given its broadest reasonable interpretation, the term “cancer related symptoms” embraces the growth of the malignancy itself as well as the chronic wasting condition known as cachexia, among innumerable other states of health affected by cancer. The term "cancer" is astronomical in scope. According to the National Cancer Institute, "cancer'' embraces over 100 types of related proliferation disorders. Cancers are broadly classified into carcinoma, sarcoma, leukemia, lymphoma, multiple myeloma, melanoma, brain and spinal cord tumors, germ cell tumors, neuroendocrine tumors, and carcinoid tumors. Of these, only leukemia does not include solid tumors. Cancer types are subdivided by tissue of origin and are often subcategorized within that classification by histological markers or other clinical and histopathological features. See What is Cancer website, pages 4-7.  In summary, the term “cancer” embraces hundreds of different diseases having different molecular mechanisms driving pathology and different responsiveness to therapies.  The phrase “aiding in detoxification” is also enormous, embracing aiding in the detoxification process for any toxic substance including, for example sarin gas, ionizing radiation from a nuclear explosion, or the venom of the black mamba snake.  Thus, the claims as currently worded embrace a composition that is intended to alleviate any and all symptoms due to cancer including treating the cancer itself and assist in the process of detoxifying any and all toxic substances.  

(C) The state of the prior art/(E) The level of predictability in the art:
In order to use the invention, as claimed, one having ordinary skill in the art would need to identify each of the symptoms of cancer could be improved by the composition containing at least one cannabinoid and pearl powder.  In order to identify a pharmaceutical as both safe and effective for use in the general population, the skilled Artisan must discover a biological target, then validate the drug in pre-clinical testing, followed by phase I-III clinical trials to evaluate the drug's safety and efficacy in humans (Hughes, page 1240, figs 1 & 2).  The level of unpredictability in the art of drug development and patient treatment for all conditions, and especially cancer, is very high.  As noted above, in order to identify a pharmaceutical as both safe and effective for use in the general population, the skilled Artisan must discover a biological target, then validate the drug in pre-clinical testing, followed by phase I-III clinical trials to evaluate the drug's safety and efficacy in human.  Each stage of this process is fraught with complexity.  To exemplify some states of health falling within the scope of the claimed invention, this rejection will focus on alleviating cancer-related symptoms, however, the examiner also considers the phrase “a composition for … aiding in detoxification” to be so broad as to not be enabled by the instant specification.  With regard to cancer, in general response to cancer treatment strategies is highly unpredictable.  Inter-individual variation in the patient population and genetic heterogeneity within the tumor itself make predicting response nearly impossible.  In fact, the overwhelming majority of candidate drugs for treating cancer, for example, that succeed in preclinical testing will fail in clinical trials (Kamb, p 115, col 1, lines 1-4 and figures 1 and 2, page 116).   In view of the above, there exists a great variability in mechanisms underlying the many conditions that may be classified as symptoms of cancer alleviated by the claimed composition, and accordingly it would be difficult for a person of ordinary skill in the art to predict which pathologies might respond to treatment with a composition comprising a cannabinoid and pearl powder.  
With respect to predictability in the field of drug development in general, preclinical data is by and large a poor predictor of clinical outcome for various reasons, including differences in the physiology and anatomical organization between humans and experimental animals as well as the availability of disease models that recapitulate aspects of the analogous human condition in experimental animals (Lowenstein, page 3, lines 28-33).  Due to the complexity of real patient populations relative to model systems in terms of genetic heterogeneity as well as differences resulting from age and gender, it is nearly impossible to predict which drugs, including those that exhibit outstanding preclinical results, will be effective in the patient population at large (Lowenstein, abstract).  Thus, the skilled Artisan’s awareness of the pharmacology underlying some effects of cannabinoids and pearl powder on some health conditions that could be improved does not provide sufficient information to allow one of skill to predict outcome in real patient populations for the broad variety diseases and conditions embraced by the term “symptoms of cancer”.  
Finally, MPEP 2164.03 indicates that the physiological art in general is unpredictable.  “A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”

(D) The level of one of ordinary skill:  One having ordinary skill in the art would be an individual possessing an advanced degree in medicine, biomedicine, or pharmaceutical sciences.  

 (F) The amount of direction provided by the inventor/(G) The existence of working examples: 
The specification discloses that cannabinoids and pearl powder are known generically for having many health benefits.  The specification lists chronic pain, anxiety, depression, acne, and heart health as conditions that may be responsive to cannabinoids; and indicates that pearl powder has anti-inflammatory effects and is a detoxifying agent and relaxant.  The specification lists magnesium as a possible substance responsible for the effects of pearl powder.  The specification discloses a topical composition and states generically that it can exhibit many health benefits.  The examiner does not consider the conditions and biological effects cited concisely in the background section of the specification to provide enablement for practicing the full scope of the invention as embraced by the phrase “for alleviating cancer-related symptoms” or “aiding in detoxification”.  

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
In view of the foregoing analysis, the examiner concludes that the quantity of experimentation required to practice the full scope of the invention, as claimed, would be undue.  

Amending the claim to delete the intended use recited in the preamble of claim 1 would overcome the rejection.  Alternatively, amending the claim to limit the health to be improved to conditions for which the application is fully enabling under 35 USC 112(a) could also overcome the rejection.  

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. On page 1 of the remarks, Applicant states that the amendment to claim 1 has overcome the rejection of the claims for lack of an enabling disclosure under 35 USC 112(a); however, the full scope of the claimed invention is not supported as required by 35 USC 112(a) for the reasons set forth in the rejection above, as modified to address the amendment to the claims filed 05/16/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is considered indefinite because the claim recites the transitional phase “consisting of” which is typically interpreted to limit the claimed invention to only the elements expressly recited in the claim; however, dependent claims 2-7 then require the presence of other ingredients besides the two ingredients recited in claim 1.  This calls into question the meaning of the transitional phrase “consisting of” and indicates that the phrase is not intended to have its traditional meaning of limiting the claimed invention to only the elements specifically recited in the claims.  As such, it is unclear whether claim 1 permits any other ingredients to be present in the invention and the entire scope of claims 1-7 is not unambiguously defined.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 1 recites the transitional phase “consisting of” which is interpreted to limit the claimed invention to only the elements expressly recited in the claim; however, dependent claims 2-7 then require the presence of other ingredients besides the two ingredients recited in claim 1.  Dependent claims 2-7 therefore fail to include all the limitations of the claim from which they depend because they require a broader scope of substances to be present than claim 1.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LaRosa et al. (US 2021/0093539; publication date: 04/01/2021; claiming priority to US Provisional Application No. 62/907,780, effectively filed date: 09/30/2019).

LaRosa discloses a composition according to any of examples 1-146 further comprising cannabinoids (0337).  The examiner considers the term “cannabinoid” to be a distillate or extract because the cannabinoid itself is extracted and isolated from the hemp plant and is an oil.  Production example 75 (0190) contains pearl powder, the emulsifier glyceryl stearate, cetearyl alcohol and water.  The composition is a brightening moisturizing cream and is therefore considered to be useful for health benefit to the skin.  Support for these limitations may be found in provisional application no. 62/907,780 at pages 20 and 41.  
Thus, LaRosa discloses a single composition falling within the scope of claims 1-3 and 6.  

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.
On pages 2-3 of the remarks, Applicant argues that LaRosa dies not disclose the limitations “at least one hem-extract distillate oil or hemp-extract isolate oil; and pearl powder mixed with the hemp-extract distillate oil or the hemp-extract isolate oil creating a lotion”.  Applicant argues further that the compositions disclosed by LaRosa contain additional ingredients.  
The limitation “at least one hem-extract distillate oil or hemp-extract isolate oil” is addressed in the rejection above.  
In view of dependent claims 2-7, which require the inclusion of substances in addition to those substances expressly recited in claim 1, claim 1 has been interpreted to be open in terms of what other elements may be present in the claims and for this reason, the claims are considered to read on LaRosa in spite of the amendment to recite the transitional phrase “consisting of”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over LaRosa et al. (US 2021/0093539; publication date: 04/01/2021; claiming priority to US Provisional Application No. 62/907,780, effectively filed date: 09/30/2019 and US Provisional Application No. 62/977,854, effectively filed date: 02/18/2020).

LaRosa discloses a composition according to any of examples 1-146 further comprising cannabinoids (0337).  The examiner considers the term “cannabinoid” to be a distillate or extract because the cannabinoid itself is extracted and isolated from the hemp plant and is an oil.  Production example 75 (0190) contains pearl powder, the emulsifier glyceryl stearate, cetearyl alcohol and water.  The composition is a brightening moisturizing cream and is therefore considered to be useful for health benefit to the skin.  Support for these limitations may be found in provisional application no. 62/907,780 at pages 20 and 41.  
With regard to claims 4, 5, and 7, the example composition does not contain lanolin, silicone oil, or hydrogen peroxide. 
LaRosa discloses further that the composition may contain lanolin (0047; with support in the provisional application no. 62/907,780 at page 4), silicone oil (0018; with support in the provisional application no. 62/977,854, at page 5), and hydrogen peroxide (0329; with support in the provisional application 62/907,780 at page 40).
It would have been prima facie obvious to formulate LaRosa’s composition to contain pearl powder and a cannabinoid as well as any one or all of lanolin, silicone oil, and/or hydrogen peroxide because such was contemplated to be included in their invention.  

Response to Arguments
Applicant does not specifically address the obviousness rejection.  The amendment to the claims do not overcome the obviousness rejection for the same reason the anticipation rejection is not overcome.  

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617